DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-18 are allowed.
	Regarding claim 10, Koeppen teaches a method for regulating an electric power generation system for an electrical distribution network of an aircraft (See fig.1 para 0065), the electric power generation system (See 3 fig.1 para 0060) comprising: - a synchronous generator with controlled excitation adapted to receive mechanical torque from a turbomachine of the aircraft and adapted to generate an electric voltage at several phases (See 3 fig.1 para 0061), - a rectifier placed at the output of the synchronous generator(See 23-25 fig.1 para 0073), - an inverter producing a voltage at several phases at a fixed frequency (See 21-22 fig.1 para 0060), - a DC voltage bus connecting the rectifier to the inverter (See 5-6 fig.1 para 0067), - a point of regulation placed at the output of the inverter in order to supply a voltage with constant frequency and amplitude to the distribution network (See output of 21-22 fig.1 para 0060) - which regulation method comprises: i. a correction step in which an output voltage VPOR at the point of regulation is compared with a predetermined reference voltage VREF of the distribution network and an output current IPOR at the point of regulation is compared with a predetermined reference current IREF of the distribution network (See “compared”  para 0031, 0037, 0040).  
	Koeppen doesn’t expressly teach so as to determine at least one correction quantity GC, ii. a step of determining a regulation signal So of the inverter from the correction quantity GC determined, iii. a step of determining a regulation signal SG of the generator from the correction quantity GC 
	Hence claim 10 is deemed allowable.
	Claims 11-17 depend on allowable claim 10 hence claims 11-17 are also deemed allowable.
	Regarding claim 18, Koeppen teaches an electric power generation system for an electrical distribution network of an aircraft (See fig.1 para 0065), the electric power generation system (See 3 fig.1 para 0060)  comprising: - a synchronous generator with controlled excitation adapted to receive mechanical torque from a turbomachine of the aircraft and adapted to generate an electric voltage at several phases (See 3 fig.1 para 0061), - a rectifier placed at the output of the synchronous generator (See 23-25 fig.1 para 0073), - an inverter producing a voltage at several phases with a fixed frequency, - a DC voltage bus connecting the rectifier to the inverter (See 5-6 fig.1 para 0067), - a point of regulation placed at the output of the inverter in order to provide a voltage with constant frequency and amplitude to the distribution network (See output of 21-22 fig.1 para 0060), and - an electronic regulation unit, connecting the point of regulation to the inverter and to the generator, the electronic regulation unit (See output of 21-22 fig.1 para 0060) comprising: i. a correction module configured to compare an output voltage VPOR at the point of regulation with a reference voltage VREF of the distribution network and to compare an output current IPOR at the point of regulation is compared with a predetermined reference current IREF of the distribution network (See “compared”  para 0031, 0037, 0040).
 	Koeppen doesn’t expressly teach in order to determine at least one correction quantity Gc ii. a first module for determining a regulation signal So of the inverter from the correction quantity Gc determined and iii. a second module for determining a regulation signal SG of the generator from the correction quantity Gc determined.
	Hence claim 18 is deemed allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AQEEL H BUKHARI whose telephone number is (571)272-4382.  The examiner can normally be reached on M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836